ACCEPTED
                                                                                        01-14-00877-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   4/22/2015 2:59:05 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK



                  No. 01-14-00877-CR
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
FALLON WAGNER                         §       IN THE COURT   OF   APPEALS
                                                           4/22/2015 2:59:05 PM
                                      §                    CHRISTOPHER A. PRINE
V.                                    §                            Clerk
                                                FIRST JUDICIAL DISTRICT
                                      §
THE STATE OF TEXAS                    §              AT HOUSTON, TEXAS


 APPELLEE’S MOTION TO EXTEND TIME TO FILE THE BRIEF


TO THE HONORABLE COURT OF APPEALS:

             Appellee asks the Court to extend the time to file its brief.

                                 Introduction

             1.     Appellant is Fallon Wagner; Appellee is the State of

Texas. No rule provides a deadline to file this motion to extend. See TEX.

R. APP. P. 38.6(d). Appellant is unopposed to this motion.

                         Argument and Authorities

             2.     The Court has the authority under Texas Rule of

Appellate Procedure 38.6(d) to extend the time to file the brief. Appellant’s

brief was filed on March 26, 2015. Appellee’s brief is due on April 24,

2015. Appellee requests an additional 30 days to file its brief, extending the

time until May 26, 2015. No prior extension has been granted to extend the

time to file the Appellee’s brief.


                                       1
             3.     Appellee needs additional time to complete its brief.

Appellate counsel has conducted a thorough review of the record and legal

issues involved in this appeal. Counsel has also made a diligent effort to

complete the brief within the time required under the rules. However, an

active criminal docket and conflicts with other settings has made completing

the brief before the deadline unworkable. Accordingly, counsel respectfully

asks for additional time to finalize her review of the record, and the law

applicable to the case, and complete the State’s brief.

                                    Prayer

             4.     For these reasons, Appellee asks the Court to grant an

extension of time to file its brief until May 26, 2015.


                                  Respectfully submitted,


                                  /s/ Cynthia Ericson
                                  _____________________________________
                                  Cynthia Ericson
                                  State Bar No. 24053188
                                  Assistant Criminal District Attorney
                                  111 East Locust St., Suite 408A
                                  Angleton, Texas 77515
                                  (979) 864-1233
                                  (979) 864-1712 Fax
                                  cynthiae@brazoria-county.com

                                  ATTORNEY FOR THE APPELLEE,
                                  THE STATE OF TEXAS



                                       2
                     CERTIFICATE OF CONFERENCE

             As required by Texas Rule of Appellate Procedure 10.1(a)(5), I

certify that I have conferred, or made a reasonable attempt to confer, with all

other parties, which are listed below, about the merits of this motion with the

following results:

      Cary Faden                                     opposes motion
      State Bar No. 06768725                         does not oppose motion
      Attorney at Law
      77 Sugar Creek Blvd., Suite 230                agrees with motion
      Sugar Land, Texas 77478                        would not say whether
      (281) 491-6182                                  motion is opposed
      (281) 491-0049 – Fax
                                                     did not return my
      caryfaden@aol.com
                                                      message regarding the
                                                      motion
      Attorney for the Appellant


                                /s/ Cynthia Ericson
                                __________________________________
                                Cynthia Ericson
                                Assistant Criminal District Attorney




                                      3
                       CERTIFICATE OF SERVICE

             As required by Texas Rule of Appellate Procedure 6.3 and

9.5(b), (d), (e), I certify that I have served this document on all other parties,

which are listed below, on April 22, 2015:

      Cary Faden                             By:
      State Bar No. 06768725                           personal delivery
      Attorney at Law
      77 Sugar Creek Blvd., Suite 230                  mail
      Sugar Land, Texas 77478                          commercial delivery
      (281) 491-6182
                                                    electronic delivery / fax
      (281) 491-0049 – Fax
      caryfaden@aol.com

      Attorney for the Appellant


                                  /s/ Cynthia Ericson
                                  __________________________________
                                  Cynthia Ericson
                                  Assistant Criminal District Attorney




                                        4